Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 04/01/2015 is acknowledged based on disclosure of 14/675983.

Interview Summary dated 02/04/2021:

Applicant’s agenda for discussion is submitted on 01/27/2021, Note that “Section” is referring to paragraphs in the Final office action dated 09/28/2020.

a) Miscellaneous: Applicant requested the identification of the two references Kenneday (1984348) (Kenneday) and Weber, with no patent number provided.  
The Kenneday is misspelled and was given an incorrect number.  The correct applied reference is Kennedy US Patent 1984345.
The Weber reference is US Patent 2919017, cited by applicant on IDS dated 08/26/2019. 

b) Sections 3-4: The examiner examine the figures and the specification dated 07/24/2019 briefly.  In the interest of time, the examiner would look details of the drawings when the amended claims are filed and applicant’s comment will take into consideration.
	Regarding the collapsed position, applicant relies upon the figure of fig. 14 showing the arrow of portion 3320 into 3310 with the arrow to show that 3320 is smaller and can completely collapsed into 3210.  The examiner agreed only with this specific.

c) Section 5: The examiner and applicant agreed that the elected embodiment is to fig. 12.  The examiner will examine this embodiment.
i)  Regarding the battery, applicant asserted that “solid battery” meant to have a no other space to accommodate contents.  Identify in paragraph 115,
FIG. lOD shows an exemplary embodiment of a solid module 1022410 that can act as a power source 131 for an electronic device, such as a battery, audiovisual device (e.g. speakers or a display element) or geolocation element (e.g. GPS system).

The examiner explained that “solid module” that the module is made of solid material, and there is a art term of “solid battery” that uses solid electrodes and a solid electrolyte, and this is not in the specification.  Applicant asserts that the term solid simply meant to have a unit of battery that has no other space for other contents.  Applicant agreed to delete the term “solid” to overcome this rejection.
ii) Regarding the collapsed position, applicant relies upon the figure of fig. 14 showing the arrow of portion 3320 into 3310 with the arrow to show that 3320 is smaller and can completely collapsed into 3210.  The examiner agreed only with this specific.

Sections 8, regarding the 112 (b), see notes above on section 5.
Sections 9, 14, 16, and 19:  
i) Noted that Saucey (3811216) does not meet the limitation at claim 1 where the second module completely slides into the first module. 
ii) The examiner and applicant agreed that the zipper has a zipper handle for operation of the zipper but not an “adjustable handle” shown as 3140 in the elected embodiment.
iii) Weber in paragraph 19 is not discussed in the interview.


Per the telephone interview as set forth supra, the elected embodiment is shown in fig. 12 with telescoping section shown in fig. 14 identified by arrows.  
Note the specification:
[0117] Turning now to FIG. 12, an exemplary embodiment of a modular bag with a carrying element, in accordance with an embodiment of the present invention. In one embodiment, the modular bag 400 3100 may include a carrying element 400 3140 that attaches to the modular bag 400 3100 at an attachment point 400 3123.

Note the specification defines the module connector comprises:
“any of the one or more module connectors of each of bag modules may be any module connector selected from a group of module connectors consisting of male-female connectors, zipper connectors, clip connectors, latches, buckle connectors, magnetic connectors, electronic connectors, rubber connectors, threaded connectors, vacuum connections, friction-fit connectors, clamping connectors, snap-fit connectors, and springs.
…
In some embodiments, the module connector may be a separate element that facilitates a connection between two bag modules by first attaching to one bag module and then attaching to a second bag module, with separate elements being rigid, semi-rigid or flexible. As an illustrative example, the module connector may be a connector ring or adapter that provides a structural link between two bag modules that might not otherwise be connectable. Such a module connector could be useful to ensure compatibility of connection between bag modules that have integrated connectors that would not otherwise be compatible with each other. As further illustrative example, the module connectors may be an elongated rubber or leather strap that connects the modules. In one embodiment, the module connectors will be formed on or configured to attach to an end point of the bag module. In an alternate embodiment, the module connection may be formed on or configured to attach to the side wall of the bag module. One of ordinary skill in the art would appreciate that there are many suitable designs and arrangements for a module connector, and embodiments of the present invention are contemplated for use with any such design.

Note the specification defines the module connector comprises:


[0077] According to some embodiments of the present invention, a bag module may be defined by a shell wall that forms the exterior of said bag module. The shell wall may also be referred to as a module shell wall or the exterior wall of the module. In one embodiment, a storage cavity is formed within and defined by the shell wall. In this embodiment, the shell wall terminates at a first end point on one end of the bag module and at a second end point on the opposite end of the bag module. In this embodiment, there may be any number of openings formed in the shell wall including, but not limited to, an opening at each end the shell, an opening at only one end of the shell, or one or more openings on the side wall of the shell. In some embodiments, a bag module may be completely solid and function merely as a connector. In other embodiments, a bag module may be solid and function as an electrical, digital or power source device.

The drawings are objected to: The embodiment in the elected embodiment fig. 12, 3110, is using having portion 3114, it is unclear what comprise this portion 3114 how this operates. 
All of the embodiments of the handle that connect to an attachment point at 3114 to a module connector which allow the second module to be completely inside the first module in claims 17, 32.  
Regarding claim 15, it is unclear how the second module abutting to the module connector of the first module.  It seems that the second module is abutting the wall of the first module to enable to be slidable inside.  Please show the abutting of the first module to the module connector.


Claims 17, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The claim recited in claim 1 comprises a handle that is able to connect to an attachment point at 3114 to a module connector which allow the second module to be completely inside the first module.  It is unclear how a pull type handle, adjustable grips and hooks are connected to the a module connector which allow the second module to be completely inside the first module.
	The original disclosure show various handle, but the handle recited in these two claims comprises new matter with respect to the specificities of claim 1.  

Claims 17, 31, 32, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  It is unclear whether the handle in claim 17 is the same cited handle in the elected embodiment of fig. 12.  If yes this is a double inclusion.  If not, applicant is required to identify this claim as “withdrawn” claim since there is only handle in the elected embodiment.
Regarding claim 15,  it is unclear how the second module abutting to the module connector of the first module.  It seems that the second module is abutting the wall of the first module to enable to be slidable inside.  Please show the abutting of the first module to the module connector.
It is unclear how the handle in the pull handles and the grips and hooks in claim 32 are being able to be connected to the module connector that are able to allow the complete insertion of the second module.  See drawing objections.
Regarding claim 31, it is unclear what comprises the securing element in the elected embodiment of fig. 12.  It seems that the second module is completely slide into the first module .

Claims 1, 7, 8, 15, 17, 21, 31, 32, 35, 36, 37, 38, 40, 41,  43 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (2919017) in view of Wallace et al. (6405475) or Goswami (20130088386).   Weber teaches a first module being the entire case itself, a module connector being the ring at 15 and portion 12, an adjustable handle.  Note that the handle is pivotable around portion 32 in fig. 3 and this would meet the claimed limitation regarding the handle being adjustable. 
Weber meets all claimed limitations except for the second module.  Note that the second module defined by the specification is broad.  It requires only a power source.  Wallace teaches that it is known in the art to provide a module being either the fishing rod or just the batteries at 16.  It would have been obvious to one of ordinary skill in the art to provide a second module to enable one to detect the movement of the rod tip.
Also in the alternative, since the second module is merely a power source and defined broadly in the specification, it would have been obvious to one of ordinary skill in the art to provide a GPS device of Goswami in the container of Wallace to enable one to keep track of the user and/or one’s belongings.
With respect to the limitation that the first module reversible connects the second module, note that the recitation “reversibly connect” requires merely touching of the second module to the first module.  In other words, the specification defined “frictionally engage” which requires only touching of the parts. 

Regarding claim 21, note that the second module being the fishing rod is accessible from outside as claimed.
Regarding claim 31, note the securing element being portion 12.
Regarding claim 37, with respect to the friction fit.  Note that friction fit does not impart any structure over the first module and the second module being the fishing rod.  Furthermore, it would have been obvious to one of ordinary skill in the art to provide the fishing rod of a size to be frictionally engage with the first module to provide a tight fit and to prevent the fishing rod from moving around when transport.
Claims 1, 5, 7, 8, 9, 10, 15, 17, 21, 31, 32, 33, 34, 35, 36, 37, 38, 39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (2919017) in view of Peckenpaugh, Sr. et al. (5450956), and further in view Wallace et al. (6405475) or Goswami (20130088386).    
In the alternative, Peckenpaugh teaches that it is known in the art to provide case of a plurality of modules that are completely inside of the first module.  It would have been obvious to one of ordinary skill in the art to provide the case of Weber of different modules with one module fitting completely inside of the first module to provide the desired collapsed length of the device. 
With respect to the power source.  Wallace or Goswami teaches that it is known in the art to provide a battery.  It would have been obvious to one of ordinary skill in the art to provide a battery in one of the module to enable one to store the desired device.
Regarding claim 9, note the supplemental storage at 17.

Regarding claim 43, note that the first module is accessible from the end where the third module is connected.
Claims 8, 17, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over the Weber rejection, as set forth above, and further in view of Genshaw et al. (2755919) or Plaskan (3395787) or Oreck (3744687).  Genshaw teaches that it is known in the art to provide a telescoping case of rigid (metal) and flexible decorative cover(note leather).  Plaskan teaches a telescoping case of rigid (plastic) and flexible (note leather, fabric cover), or Oreck teaches a telescoping case of rigid (plastic) and flexible(cushion).  It would have been obvious to one of ordinary skill in the art to provide a rigid/flexible case to a) to provide decorative, b) to provide protection for the case and/or the contents. 
Claims 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weber rejection, as set forth above, and further in view of Silverspitz (1980104) or Bowman (D332526) Webb et al. (4746159).  Silverspitz or Bowman or Webb, each teaches that it is known in the art to provide a supplemental storage and/or the third module on the first module. It would have been obvious to one of ordinary skill in the art to provide a supplemental storage on the first module to store and/or sort additional contents.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Weber rejections, as set forth above, and further in view of Rasmussen (20130140120).  Rasmussen teaches that it is known in the art to provide a reversible handle in fig. 15.  It would have been obvious to one of .

Claims 1, 5, 8, 9, 15, 17, 21, 31, 33, 35, 36, 37, 38, 39, 40, 42, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiel et al. (9780344).  Thiel teaches a first module (the bag at 110 in fig. 1, the module connector (opening comprising zipper) an adjustable handle at 122, and the second module being the inside battery.  With respect to the modular connector, it is noted that the specification defines broadly including friction fit, and the battery is frictionally engage with the bag 110 would meet this limitation.
“For example, portable battery pack 100 comprises a pouch 110 for holding a battery 150.”
Regarding claim 8, note that at least the zipper is of solid.
Regarding claim 9, note portion 124.
Regarding claims 9-10, note that it can be attached to supplemental storage:
“In particular embodiments, the load-bearing platform is selected from the group consisting of a vest, a backpack, and body armor. “
  Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Weber rejections, as set forth above, and further in view of Rasmussen (20130140120).  Rasmussen teaches that it is known in the art to provide a reversible handle in fig. 15.  It would have been obvious to one of ordinary skill in the art to provide replace and/or to provide an additional reversible handle to provide enable one to transport the case easily.


Claims 1, 5, 8, 15, 21, 31, 33, 35, 36, 37, 38, 39, 40, 42, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (2328095) Phillips teaches a device with a first .
Regarding claim 8, note at least the hook is rigid.

Claim 1, 5, 7-10, 15, 17, 21, 31, and 33-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (20130140120), or in the alternative under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Bullivant et al. (20140061273) or Hughes (20140076679).  Rasmussen teaches a first module at 20 with module connector (zipper), a handle at 140 connected to the zipper at 30.  Rasmussen also teaches electronic devices being used in a luggage:
The lid compartment 120 might also be deeper to accommodate holding a computer or other electronic device, such as laptop case 60.
Regarding claims 7, 8, note 
[0066] In addition, any of the components of the luggage system may be made of a rigid material or may have reinforcement material incorporated therein, such as plastic, metal, polypropylene or other rigid material to provide rigidity and strength to the components of the luggage system as well as to allow the component to retain its shape if subject to weight from packed items or other external forces that may be experienced during travel.

Regarding claim 9-10, note
Other possible storage elements may be closeable compartments, pockets, straps, barriers forming compartments, or any other means of storing items that may be incorporated into any of the components of a luggage system according to the present invention.

In the alternative, Bullivant teaches that it is known in the art to provide electronics which has power source or power source device like batteries:
The pockets 64a, 64b and 64c are also intended to individually hold a slim battery that provides the primary source of power to drive and recharge electronic devices useful in an escape and survival situation.  
…
portable communications device, e.g., "smartphone", or radio transmitter-receiver 20, to be slid through the top opening and removably  retained within the pocket securely in position against bulkhead B. A single,  self-contained, battery operated, portable combination Family Service  Radio/General Mobile Radio Service (FSR/GMR) transmitting/receiving radio,  (i.e., two-way communicating radio) can be included as an integral component of  the novel escape and survival system. (with emphasis)

 	Hughes teaches that it is known in the art to provide electronic devices containing power supply:
To save weight, the housing may include a hollow cavity, which can be used to store computer peripheral items, such as power cables, mice, extra batteries, etc. One embodiment the present invention utilizes at least a portion of the hollow cavity to accommodate a power source that includes a 100 to 240V DC power supply or appropriate adapter.  The power source may also include at least one USB port that is used to charge and/or communicate with mobile devices, such a mobile phone or tablet.  The battery may be integrated directly into the housing and, thus, the rechargeable by interconnection to a common wall outlet.  Alternatively, the power source may be removable to charge outside the briefcase.

Regarding claim 15, note that at least in Bullivant, the second module being the the battery is frictionally and abutting the wall of the first module via the pocket.


Claims 1, 5, 7-10, 15, 17, 21, 31, 33, and 35-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lein et al. (20130248309).  Lein teaches a bag with a first module being the luggage, a connector being the frame at 204 including the tray at 50, A second module being the laptop (inserted into the tray) which inherently has a power source device, and a handle at 14.
Regarding claim 36, it would have been obvious to one of ordinary skill in the art to provide friction fit between the second module (the laptop) and the first module (via the tray) to keep the laptop from moving around when moving.
Claims 1, 5, 7-10, 15, 17, 21, 31, and 33-43 are rejected under 35 U.S.C. 103 as being unpatentable over  Airey, Jr. (4911292) in view of Williams (6377175) or Goswami.  Airey teaches a bag with a first module, a connector device at 29, a second module at 12, and a handle connected to the connector. Airey meets all claimed limitations except for a power supply.  
Williams teaches that it is known in the art to provide a power supply, battery at 31 in a golf bag for detecting the presence of individual golf clubs in a golf bag.  It would have been obvious to one of ordinary skill in the art to provide a power supply as taught by Williams to provide prevent theft.
In the alternative, since the second module is merely a power source and defined broadly in the specification, it would have been obvious to one of ordinary skill in the art to provide a GPS device of Goswami in the container of Airey to enable one to keep track of the user and/or one’s belongings.
Regarding claim 10, note the third module at 18.
Regarding claim 15, note the two abut and frictionally engaged at their bottoms.

Claims 1, 5, 7, 8, 15, 21, 31, 33, and 35-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson Jr.  (20100299800).  Jackson teaches a first module (the bag), a connector at 22, and an adjustable handle at 50.  The second module is the electronic device at 38 that be slide at the connector portion similar to that of applicant’s.
Regarding claim 7, note that at least the buckle is rigid.
Regarding claim 36, note that the second module is the electronic device would be frictionally engage with the first module when passing through he opening similar to that of applicant’s.
Claims 1, 5, 7-10, 15, 17, 21, 31, and 33-43 are rejected under 35 U.S.C. 103 as being unpatentable over Riemer (6126054) or Reeves (20020088059) or Cruickshank (6564838) in view of Bullivant et al. (20140061273).  Riemer teaches a first module (the bag), a connector being the opening, and an adjustable handle.  Reeves teaches a 1st module (the bag), a connector being the opening at 45, and an adjustable handle at 70. 
Riemer or Reeves or Cruickshank meets all claimed limitations except for the second module comprising a power supply.  
Bullivant teaches that it is known in the art to provide an electronic device including laptop, battery, cell phone.  It would have been obvious to one of ordinary skill in the art to provide a second module comprising a power supply to transport the desired belongs when travel.

Applicant's arguments have been fully considered but they are not persuasive.   The rejection over Weber (2919017) in view that Weber cited by applicant.  Other rejections are made in view that applicant asserting the module, the second module, the module connector are broad.  Note that module connector does not require any additional structure, it merely require frictional contact.  Similar to that of second module.  As set forth in the interview, applicant asserts that any device containing a power supply, large or small would be encompassed by the second module including all electronic devices.  In view of these broad interpretations, the claims are rejected.  Note the numerous applied references similar to that applicant’s own elected fig. 12. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733